DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/22.
Applicant’s election without traverse of Group II, Species A (Fig. 2), claims 12-21 in the reply filed is acknowledged.
Claim Objections
Claims 15-18 are objected to because of the following informalities:  In line 1 of each of these claims: REPLACE “comprising the step” WITH -- comprising a step --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the driveline coupler is modular to permit it to accommodate multiple configurations of the first and second load arms including retrofitting with nonreversible saddle load arms and integrated saddle with integrated saddle configurations”. 1. This limitation is unclear because the scope of the claim cannot be determined, as the “multiple configurations of the first and second load arms including retrofitting with nonreversible saddle load arms and integrated saddle with integrated saddle configurations” is not clearly defined and it is unclear if these components are being positively recited and whether they are new components or are referring to the already introduced load arms. The claim refers to the load arms from claim 12 while also claiming alternate configurations of this element and thus the scope is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-21 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Blake (US 3,485,062).
Re Claim 12, Blake discloses a method for assembling a driveline coupler 10 [for a sprinkler irrigation system], comprising the steps of: a) providing a first load arm 12 on a first end of the driveline coupler [for connection to a first shaft] (Fig. 1-6; Col. 2, lines 10-36); b) providing a second load arm 11 on a second end of the driveline coupler [for connection to a second shaft] (Fig. 1-6; Col. 2, lines 10-36); c) mounting a reversible saddle 15 on a portion of at least one of either the first or second load arm (Fig. 1-6; Col. 2, lines 10-36); d) providing an upper side and a lower side on the reversible saddle 15 (i.e. left side and right side of one of element 15 in Fig. 3-6), [wherein the upper side is sized for a first size of either the first or second shaft and the lower side is sized for a second size of either the first or second shaft] (Fig. 1-6; Col. 2, lines 10-36; Col. 4, lines 1-22); and e) turning, the reversible saddle upside down [so that it can be used with different sizes and shapes of drive shafts] (See Fig. 5 and then Fig. 6 for the upside down; Col. 3, lines 58-75 : “it is possible to reverse either one or both of the hubs”). 	Furthermore, note that the limitations "for a sprinkler irrigation system" “for connection to a first shaft”, “for connection to a second shaft” are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 	The recitations of “the upper side is sized for a first size of either the first or second shaft and the lower side is sized for a second size of either the first or second shaft” “so that it can be used with different sizes and shapes of drive shafts” are considered functional language. The references together disclose all the structural requirements, which read on those of the instant invention. Therefore, the invention of Blake is capable of performing the same desired functions as the instant invention as claimed in claim 1.
Re Claim 13, Blake discloses either the first or second shaft is selected from the group consisting of a round shaft, a rectangular shaft, a triangular shaft, and a octagonal shaft (Fig. 1-6).
Re Claim 14, Blake discloses the reversible saddle 15 has a hole therein capable of receiving a retainer bolt (at 23; Fig. 3).
Re Claim 15, Blake discloses providing a retainer bolt disposed in the hole (at 23; Fig. 3).
Re Claim 16, Blake discloses providing a center pin disposed in at least one of either the first or second load arm (at 23; Fig. 3).
Re Claim 17, Blake discloses providing a PUC 17 disposed between the first and second load arms, the PUC being made of material designed to absorb shock between the first and second load arms [during startup of the sprinkler irrigation system] (Fig. 1-6; Col. 2, lines 25-32). 	Furthermore, note that the limitations "during startup of the sprinkler irrigation system” are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963).
Re Claim 18, Blake discloses providing a centering protrusion mounted on at least one of the first and second load arms (at 23; Fig. 3).
Re Claim 19, Blake discloses the driveline coupling 10 is shimless [to permit the driveline coupler to be more easily configured to accommodate drive shafts of differing shapes and sizes while maintaining axial alignment of the first and second shafts] (Fig. 1-6). 	The recitations of “to permit the driveline coupler to be more easily configured to accommodate drive shafts of differing shapes and sizes while maintaining axial alignment of the first and second shafts” are considered functional language. The references together disclose all the structural requirements, which read on those of the instant invention. Therefore, the invention of Blake is capable of performing the same desired functions as the instant invention as claimed in claim 1.
Re Claim 20, Blake discloses the reversible saddle 15 further comprises a pair of projections each having an angular surface thereon [to accommodate drive shafts of differing shapes and sizes] (Fig. 4). 	Furthermore, note that the limitations "to accommodate drive shafts of differing shapes and sizes” are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963).
Re Claim 21, as best understood, Blake discloses the driveline coupler is modular [to permit it to accommodate multiple configurations of the first and second load arms including retrofitting with nonreversible saddle load arms and integrated saddle with integrated saddle configurations] (Fig. 1-6). 	Furthermore, note that the limitations "to permit it to accommodate multiple configurations of the first and second load arms including retrofitting with nonreversible saddle load arms and integrated saddle with integrated saddle configurations” are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726